Interim Decision #1313
MATTER

Or KOBAYASHI Arm Dox

In SECTION 248 Proceedings
A-13054614-5
Decided by District Director JuZy 8,1963
Approved by Regional Commissioner August 26,1963
Approved by Deputy Associate Commissioner December X9,1963
Since managerial employees charged with the training or instruction and supervision of entertainers and waiters in a theatre restaurant are not employed
in the "responsible capacity" required by 22 CM 41.41, they are not properly
classifiable as nonimmigrant employees of a treaty investor under section
101(a) (15) (E) (ii) of the Immigration and Nationality Act.

Both applicants are natives and citizens of Japan who last entered
the United States on August 29, 1961 at which time they were admitted
as nonimmigrants of the class described in section 101(a) (15) (H) (i)
of the Act. Their last extension of stay expired on June 30, 1963. By
their present applications, filed on May 6, 1963, they seek to change
their status to that of a nonimmigrant employee of a treaty investor as
defined in section 101(a) (15) (E) (ii). The applications were filed
while they were continuing to maintain aw status under which they
were first admitted and their prospective employer, Kiyoshi Sakurai,
has invested a substantial amount of capital in a theater restaurant in
Honolulu called the Ishii Gardens, Inc. (On. July 1, 1963 he was
granted a change of his nonimmigrant status from visitor to treaty
investor.)
The minimum statutory requirements have been met and the sole
issue herein is whether the applicants are properly classifiable as
"employees of a treaty investor".
I find no legal or administrative precedent setting out a clear definition of an "employee of a treaty investor" nor does the legislative history of section 101 (a) (15) (E) (ii) throw any light on the question.
The pertinent State Department regulation (22 CFR 41.41) requires
merely that an employee be "employed by a treaty investor in a responsible capacity".
425

Interim Decision #1313
The treaty in question is the Treaty of Friendship, Commerce and
Navigation between the United States and Japan. It was signed in
Tokyo, Japan on April 2, 1953 and entered into force on October 30,
1953 (4 UST 2063; TT A S 2863). The pertinent portions of the treaty
are Articles I and VIII, which read:
Article L Nationals of either party shall be permitted to enter the territory of
the other party and to remain therein : (a) for the purpose of carrying on trade
between the territories of the two parties and engaging in related commercial
activities; (b) for the purpose of developing and directing the operations of an
enterprise in which they have invested or in which they are actively in the
Process of investing a substantial amount of capital; and (c) for other purposes
subject to the laws relating to the entry and sojourn of aliens.
Article VIII. Nationals and companies of either party shall be permitted to
engage, within the territories of the other party, accountants and other teehnieal
experts, executive personnel, attorneys, agents and other specialists of their
choice. Moreover, such nationals and companies shall be permitted to engage
accountants and other technical experts regardless of the extent to which they
may have qualified for the practice of a profession within the territory of such
other party, for the particular purpose of making examinations, audits, and
technical investigations exclusively for, and rendering reports to, such nationals
and companies in connection with the planning and operation of their enterprises,
and enterprises which they have a financial interest, within such territories.

Applicant Kobayashi is to be the manager of the Japanese Dancing
and Entertainment Department of the restaurant; applicant Doi is
to be the manager of the Service Department. In an interview conducted. on May 16, 1963, an attempt was made to ascertain precisely the
duties of these so-called managerial positions. The interview elicited
only the information that Miss Kobayashi is to train and supervise the
entertainers in Japanese art, culture and tradition. Miss Doi is to
instruct and supervise 10 or More waiters and waitresses in the art of
preparing and serving Japanese foods.
These positions, so vaguely described in the record, are not the
accountants, technical experts, executive personnel, attorneys, agents
and other specialists contemplated by the Treaty. If anything, they
are service personnel, hired at a rather meager salary ($200 a month)
to assist in the operation of a restaurant. They will have little to do
with directing the operationi of the enterprise.
Even conceding, arguendo, that these positions could fit the category
of "specialists" mentioned in the treaty, there remains the question of
the applicants' ability to fill these positions. The record establishes
only that they are entertainers of a type commodity referred to as line
dancers. (Indeed, their original classification as persons of distinguished merit and ability under section 101 (a) (15) (H) (1) is
highly questionable but is not in issue here.) The record is completely
devoid of any evidence tending to show that these applicants have
even slight experience in the managerial or executive field.
426

Interim Decision #1313
It is concluded that the applicants have failed to establish that they
will be employed in the responsible capacity required by 22 CFR
41.41 and that they are accordingly not properly classifiable as nonimmigrant employees of a treaty investor under section 101 (a) (15)
(E) (ii).
ORDER: It is ordered that the applications be denied.

427

